878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David R. TAYLOR, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3083.
United States Court of Appeals, Federal Circuit.
June 23, 1989.

Before MARKEY, Chief Judge, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
David R. Taylor appeals the October 3, 1988 decision of the Merit Systems Protection Board, Docket No. SL07528810252, sustaining the action of the United States Postal Service in removing him from his position as a Distribution and Window Clerk.  The agency had charged him with (1) failure to protect postal funds and stamps entrusted to his custody;  (2) delay in issuing postal money orders for funds received;  and (3) falsifying the delivery dates for collect on delivery (C.O.D.) items.


2
The administrative judge's decision became final on November 7, 1988, and on December 7, 1988, petitioner filed a petition for review in this court.  We affirm on the basis of the opinion below.